Case 1:17-cv-00289-JMS-MJD Document 281 Filed 01/02/20 Page 1 of 2 PageID #: 3525




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MICHAEL RAY STAFFORD, et al.                          )
                                                       )
                               Plaintiffs,             )
                                                       )
                          v.                           )      No. 1:17-cv-00289-JMS-MJD
                                                       )
 ROBERT E. CARTER, JR., et al.                         )
                                                       )
                               Defendants.             )

                    ORDER DISCUSSING NOTICE FROM JASON PERRY

         On December 10, 2019, Jason Seth Perry, D.O.C. No. 138925, filed pro se his Notice to

  Separate from Action and Pursue Personal Separate Action and Objections to Judgment.

  Dkt. [276]. Mr. Perry seeks to be excluded from the instant action and from the proposed

  settlement agreement filed with the Court because he has a separate ongoing action for

  compensatory damages and injunctive relief that involves his liver, Hepatitis C (“HCV”), and other

  denials of medical care. Perry v. Gregory, et al., Case No. 1:18-cv-03373-JRS-TAB.

         Plaintiffs and Defendants filed a joint response to Mr. Perry’s notice notifying the Court

  that the master log maintained by Wexford of Indiana, LLC, indicates that Mr. Perry is currently

  receiving treatment for Chronic Hepatitis C.

         Mr. Perry complains that he did not receive notice of this class action. The class in this

  action was sought and certified pursuant to Fed. R. Civ. P. 23(b)(2). Notice to class members of

  the class certification is permissive, but not mandatory, for Rule 23(b)(2) classes. Fed. R. Civ. P.

  23(c)(2)(A). Furthermore, Fed. R. Civ. P. 23(c)(2)(B), which allows class members to request to

  be excluded, does not apply to Rule 23(b)(2) classes.

         Mr. Perry remains free to pursue his separate action for damages and for injunctive relief




                                                   1
Case 1:17-cv-00289-JMS-MJD Document 281 Filed 01/02/20 Page 2 of 2 PageID #: 3526




  unrelated to the provision of direct-action antivirals medications. To the extent Mr. Perry meets

  the definition of class membership in this action, he remains a member of the class.

         IT IS SO ORDERED.




      Date: 1/2/2020




  Distribution:

  Electronically-Registered Counsel




                                                  2
